Bates, Judge,
delivered the opinion of the court.
This is an action of ejectment. The plaintiff claims title to a lot in Jefferson City (possessed by the defendants) under a sheriff’s sale, upon an execution against Dorris the husband. The lot was the property of Mrs. Dorris, purchased by her after the debt was contracted by her husband, for the payment of which the sheriff’s sale was made.
The Circuit Court held, in effect, that the lot was subject to execution for that debt, and gave judgment for the plaintiff, and the defendants bring the case up by writ of error. They contend that by virtue of the first section of “An act to amend an act to regulate executions,” (R. C. 1855, p. 754,) the lot was exempt from levy and sale under execution, and they are right. The act does not change or profess to change the rights of the husband in his wife’s land, but does exempt such rights from levy and sale under execution for *188the debts and liabilities stated in the section. It is bis property ; but, like wearing apparel or a mechanic’s tools, is not subject to the execution.
The case presented admits Mrs. Dorris’ title to the lot acquired by purchase, without any imputation of fraud or claim of a resulting trust.
Judgment reversed and cause remanded.
Judge Dryden concurs ; Judge Bay absent.